DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Chia Yun Chou on 21 April 2022.

The application has been amended as follows: 
The Claims dated 10 March 2022 have been amended as follows:
In Claim 1,
on lines 4-5: “determining a safety range parameter based on the position information of the at least one obstacle” has been replaced with --determining a safety range parameter of at least one position in an area corresponding to the at least one obstacle based on the position information of the at least one obstacle--; and
on lines 6-8: “adjusting the safety range parameter of at least one position in an area corresponding to the at least one obstacle based on a type of at least one lane included in the original driving reference line, to obtain an adjusted safety range parameter” has been replaced with --adjusting the safety range parameter based on a type of at least one lane included in the original driving reference line, to obtain an adjusted safety range parameter--.
In Claim 5, on line 3: “the safety range parameter” has been replaced with --the adjusted safety range parameter--.
In Claim 7,
on lines 8-9: “determine a safety range parameter based on the position information of the at least one obstacle” has been replaced with --determine a safety range parameter of at least one position in an area corresponding to the at least one obstacle based on the position information of the at least one obstacle--; and
on lines 10-12: “adjust the safety range parameter of at least one position in an area corresponding to the at least one obstacle based on a type of at least one lane included in the original driving reference line, to obtain an adjusted safety range parameter” has been replaced with --adjust the safety range parameter based on a type of at least one lane included in the original driving reference line, to obtain an adjusted safety range parameter--.
In Claim 13,
on lines 6-7: “determine a safety range parameter based on the position information of the at least one obstacle” has been replaced with --determine a safety range parameter of at least one position in an area corresponding to the at least one obstacle based on the position information of the at least one obstacle--; and
on lines 8-10: “adjust the safety range parameter of at least one position in an area corresponding to the at least one obstacle based on a type of at least one lane included in the original driving reference line, to obtain an adjusted safety range parameter” has been replaced with --adjust the safety range parameter based on a type of at least one lane included in the original driving reference line, to obtain an adjusted safety range parameter--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669